     Case 2:19-cr-00714-PA Document 45-1 Filed 04/20/20 Page 1 of 9 Page ID #:262



1                        DECLARATION OF OFFICER ANDREW GREEN

2         I, Andrew Green, declare as follows:

3         1.     I am a police officer with the Los Angeles Police

4    Department (“LAPD”).     I have knowledge of the facts set forth herein

5    and could and would testify to those facts fully and truthfully if

6    called and sworn as a witness.       Because I am making this declaration

7    for the limited purpose of addressing issues raised in the motion to

8    suppress filed by defendant Raymond Ghaloustian (“defendant”), I have

9    not included each and every fact known to me concerning this
10   investigation.
11        2.     I have been employed by the LAPD since April 2010.          I
12   joined the Metropolitan Division of the LAPD in 2015, which focuses
13   on violent crime and gang crime.       At the outset of my career in law
14   enforcement, I completed a six-month Police Academy training.             I have
15   since completed numerous additional trainings, including various
16   firearms-related trainings, advanced tactics training, and academy
17   instructor training.
18        3.     On August 31, 2019, at approximately 6:00 p.m., I was on
19   patrol behind the Studio Inn Motel at 13561 Sherman Way Avenue in Van

20   Nuys, California.     This area is a known narcotics sales area and

21   gathering location for illicit activity, particularly by armed gang

22   members.

23        4.     I was with my partner, Officer Kevin Moore, who was driving

24   that day.    We were in a dual-purpose police car.        We were both in

25   full police uniform equipped with bodyworn video.

26        5.     While on patrol, I saw two men in a black 2019 Mercedes

27   model S500 car, with license plate number 8KWX059, at the Studio Inn

28   Motel reverse down the alleyway away from the motel.           I observed that
     Case 2:19-cr-00714-PA Document 45-1 Filed 04/20/20 Page 2 of 9 Page ID #:263



1    the Mercedes did not have a front license plate, which is a violation

2    of California Vehicle Code section 5200(a).

3         6.     The Mercedes drove south on Allott Avenue then turned

4    eastbound onto Sherman Way.      We initiated a traffic stop at the

5    intersection of Allott Avenue and Sherman Way.

6         7.     After the Mercedes came to a stop, we ordered the driver

7    (later identified to be defendant) and the passenger (later

8    identified to be H.K.) to get out of the car and move to the

9    sidewalk.
10        8.     After obtaining defendant’s consent to conduct a weapons
11   pat-down, I discovered a loaded Beretta, 9mm caliber pistol, with an
12   obliterated serial number, that had been concealed in his waistband.
13   The handle of the gun had been covered by defendant’s shirt.            At that
14   point, there was probable cause to arrest defendant for carrying a
15   concealed firearm, in violation of California Penal Code Section
16   25400.
17        9.     I searched defendant incident to arrest.         In defendant’s
18   front, left pocket, he had a knife; a Newport cigarette box with a
19   plastic baggie containing what was later confirmed to be

20   approximately 27.8 grams of actual methamphetamine; and approximately

21   18 fraudulent credit cards.      In defendant’s back left pocket, he had

22   a wallet with approximately $1,626 in cash in multiple denominations.

23   I watched Officer Moore search H.K. and recover a large amount of

24   cash, which he informed me was $2,000.

25        10.    I asked H.K. why he had so much cash, and defendant

26   responded that they gambled.       After a brief exchange with defendant,

27   I commented that the quantity of drugs defendant had been carrying

28   was a lot for one person.      Defendant then volunteered that the

                                             2
Case 2:19-cr-00714-PA Document 45-1 Filed 04/20/20 Page 3 of 9 Page ID #:264
Case 2:19-cr-00714-PA Document 45-1 Filed 04/20/20 Page 4 of 9 Page ID #:265
Case 2:19-cr-00714-PA Document 45-1 Filed 04/20/20 Page 5 of 9 Page ID #:266
Case 2:19-cr-00714-PA Document 45-1 Filed 04/20/20 Page 6 of 9 Page ID #:267
Case 2:19-cr-00714-PA Document 45-1 Filed 04/20/20 Page 7 of 9 Page ID #:268
Case 2:19-cr-00714-PA Document 45-1 Filed 04/20/20 Page 8 of 9 Page ID #:269
Case 2:19-cr-00714-PA Document 45-1 Filed 04/20/20 Page 9 of 9 Page ID #:270
